Citation Nr: 1513343	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for spondylosis of the lumbar spine without lower extremity radiculopathy (a back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), his spouse, and his daughter



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1952 to November 1956, and from January 1957 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In December 2014, the Veteran, his spouse, and his daughter testified in a Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a current bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  The Veteran's current bilateral hearing loss was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure.  Specifically, the Veteran contends that he was exposed to loud noise from aircraft during his duties as an airman.  As the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of presumptive service connection for a chronic disease (sensorineural hearing loss) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  

After a review of all the evidence, the Board first finds that the Veteran sustained acoustic trauma during service, specifically due to loud aircraft noise.  As reflected in the multiple DD Form 214, the Veteran was an airman in the United States Air Force, and was assigned to the Operation Maintenance Squadron, as well as the Tactical Fighter Wing.  The Veteran's contentions regarding noise exposure are consistent with the nature of his service; accordingly, noise exposure during service (acoustic trauma) is recognized by VA.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board next finds that the Veteran has a current bilateral (sensorineural) hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, based on audiometric test scores of 40 decibels or greater.  The May 2008 VA audiology examination report and a January 2015 private audiology treatment record revealed that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral hearing loss began in service, that is, whether bilateral hearing loss was directly "incurred in" service.  In the VA audiology examination from May 2008, the VA examiner opined that it is less likely as not that the bilateral hearing loss is secondary to the noise exposure in military service.  The VA examiner's opinion was based on the rationale that the separation hearing test evidenced normal hearing, bilaterally, appearing to base the opinion only on an absence of immediate hearing loss disability during service.  Such opinion based only on the fact that the hearing loss disability did not manifest during service is legally erroneous.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 159 (a veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury).  Given the above finding of an in-service event of loud noise exposure during service, and no other basis for the opinion other than absence of a hearing loss disability during service, the Board finds the May 2008 VA examiner's medical opinion to be legally inadequate with respect to the issue of hearing loss.

Significantly, the May 2008 VA audiology examiner diagnosed bilateral tinnitus and opined that the tinnitus symptoms were as likely as not related to noise exposure while in active service.  Based on this opinion, the Veteran was awarded service connection for tinnitus in the July 2008 rating decision.  The Board finds this opinion regarding tinnitus is also supportive of service connection for bilateral hearing loss.  The May 2008 VA examiner's opinion helps establish acoustic trauma during service and that the Veteran has a current disability of the ear as a result of that trauma.  Indeed, the Veteran's hearing loss disability (consistently identified as sensorineural hearing loss) is of the type and configuration that is consistent with in-service noise exposure, given the Veteran's history and current diagnosis of tinnitus.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 
38 C.F.R. § 20.903(b)(2) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  

In support of the claim, the Veteran's private treating physician, Dr. J.E., conducted an audiology examination of the Veteran in January 2015.  Based on the diagnosis of bilateral sensorineural hearing loss and the Veteran's exposure to aircraft noise in service, Dr. J.E. opined that there is a likely probability that the hearing loss is secondary to noise exposure that occurred while he was in the military.  The Board finds that Dr. J.E.'s medical opinions regarding the etiology of the Veteran's bilateral hearing loss to be probative.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  In short, Dr. J.E.'s opinion is competent and probative medical evidence because it is factually accurate, as it appears Dr. J.E. had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate, albeit brief, rationale for the conclusion based on medical principles.   

While the Veteran's bilateral hearing loss did not manifest within a year after discharge from service or for years after separation, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d).

In this case, consideration of the totality of the evidence of record establishes that the Veteran's bilateral hearing loss (which meets the VA regulatory criteria at 38 C.F.R. § 3.385) was incurred in service, that is, that the hearing loss had its onset in service even though such was not diagnosed until years later.  Id.  The evidence shows acoustic trauma that was sufficient to cause nerve damage to the ears, as recognized by the grant of service connection for tinnitus based on that loud noise exposure.  The evidence also reflects a diagnosis of sensorineural hearing loss, which is consistent with sensorineural (nerve) damage.  In this case, the only potential cause of nerve damage identified was the in-service event and injury of trauma.  The nature of the diagnosis of sensorineural hearing loss recognizes the nerve involvement.  In addition, Dr. J.E. considered the Veteran's noise exposure in service, and he specifically opined that the Veteran's hearing loss is related to service.  There is no other adequate competent medical opinion to weight against the claim.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for bilateral hearing loss, as incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Service Connection for a Back Disability

The Veteran contends that the current back disability (diagnosed as spondylosis of the lumbar spine without lower extremity radiculopathy) is related to the injury sustained to the back in active service.  Service treatment records reveal that, in November 1965, the Veteran injured the back when he fell in an unlighted ditch.  He complained of occasional back pain and pain around the left anterior thigh.  Upon physical examination, there was no limitation of motion and there was a bruise over the lower back.  At that time, the impression was ecchymosis of back.  An "ecchymosis" is "a small hemorrhagic spot . . . in the skin or mucous membrane forming a nonelevated, rounded or irregular, blue or purplish patch."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007).  The Veteran was treated with heat, analgesics, and light duty.  

Another service treatment record from April 1966 noted the Veteran's report of injury when he fell in a ditch and indicated that he had a bruise that got better, with complaint that recently he began having trouble with soreness to the low back.  Although the examination was within normal limits, the impression rendered was chronic strain.  

On May 3, 1966 (approximately three weeks before separation from active service), a service treatment record revealed another complaint of pain in the low back.  The radiographic report indicated a negative lumbosacral spine.  The separation examination, dated on May 4, 1966, indicated that the clinical examination of the Veteran's musculoskeletal system was normal; however, in an associated report of medical history, the Veteran reported that he had swollen or painful joints.  The examiner explained that the Veteran had a painful hip and back related to the injury from November 1965 with no further trouble.  On May 9, 1966, the Veteran indicated that the back pain was intermittent and not severe.  X-rays were within normal limits.  

Post-service, in a March 1976 VA examination, the Veteran had no skeletal pathology.  A November 1979 VA radiographic report revealed degenerative changes in the dorsal (mid) spine.  

On November 2, 1984, a VA treatment record indicated the Veteran's complaint of right flank and low back pain for 2 days.  At that time, the impression was back pain with uncertain etiology.  It was largely resolved and probably musculoskeletal.  The next day, on November 3, 1984, a VA treatment note indicated that the Veteran reported that he injured the back when lifting at work last month.  The report indicated that the Veteran was seen yesterday and was given medication.  He noted no improvement and the assessment was lumbar back injury probably secondary to lifting.  

In a January 1985 VA treatment record, the Veteran was described as a shipping and receiving clerk who needs to do lifting on the job.  The history noted included a triage on October 22, 1984 with low back pain.  At the time of the January 1985 treatment, the Veteran reported improved but persistent low back pain.  The diagnosis was muscle strain of the right flank.  X-ray results revealed mild degenerative joint disease of the lumbar spine.

In December 2009, the Veteran underwent a VA examination of the spine.  There, he was diagnosed with spondylosis of the lumbar spine without lower extremity radiculopathy.  The VA examiner opined that the current back disability is less likely than not the result of the fall into the ditch, which injured the Veteran's back, in service.  The VA examiner explained that, at some point, the Veteran had resolution of the back symptoms during and post service as evidenced by the silence in the record.  This explanation is inconsistent with the evidence detailed above, which revealed that the Veteran had additional complaints of low back pain during service and after the initial back injury in November 1965.  

As such, the Board finds the December 2009 VA opinion regarding the etiology of the back disability inadequate as it appears to rely on the incorrect finding that back injury had resolved during and after service.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Additionally, where VA provides the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In support of the claim, the Veteran's treating physician, Dr. V.S., provided a letter, dated December 2014.  In the letter, Dr. V.S. opined that the Veteran's back pain is related to an injury he had in the military when he fell into a trench.  Dr. V.S. provided no rationale or explanation for this conclusion and did not address or mention the post-service back injuries described above.  As the opinion is based on an incomplete and, therefore, inaccurate, factual history, Dr. V.S.'s opinion is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).  For these reasons, a VA addendum medical opinion is necessary to assist in determining the etiology of the Veteran's current back disability.

Accordingly, the issue of a back disability is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to an appropriate VA examiner (a physician with expertise in orthopedic surgery is preferred but not required) for a medical opinion to assist in determining the etiology of the Veteran's back disability.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability had its onset in service or is otherwise related to service, including an injury of the back during service?  

In rendering the opinion requested, the VA examiner is to assume, as fact, that the Veteran sustained an injury to his back in service in November 1965, and complained of back pain in April 1966 and multiple times in May 1966.  The VA examiner should also address and comment on the significance, if any, of the post-service back injuries and the Veteran's post-service occupation as a shipping and receiving clerk who needs to do lifting on the job.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the claim for service connection for a back disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


